Respondents, contentions in their petition for rehearing in the main assert matters not in the record before this Court, and such contentions are without merit.
Respondents assert that the assessment of the private street sanctioned in the opinion filed herein *Page 507 
constituted double taxation, contrary to Sec. 959 C.G.L. (1927). In their bill of complaint respondents specifically alleged that prior to 1930 "no taxes were levied or assessed against or upon said . . . private street." The only assessment complained of was the one considered in the opinion. No other assessment against the property is shown by the record.
It is also contended that this Court overlooked the inequitableness of allowing the tax assessor to assess the property as he did for and after 1930 without notice to respondents. There is nothing to show that the property is or should be exempt from taxation. The fact that it was not assessed prior to 1930 cannot limit the assessor's authority to include it then and thereafter. The assessments were made in compliance with the statutory requirements.
The statute does not require abutting private streets to be included by inference or otherwise in assessments expressly covering only lots in a city subdivision. And it is not shown that the assessment valuations of the abutting lots were made higher either before or after 1930 because of the "Private Street" between them. Nor is anything shown to indicate that any assessments of the abutting lots were intended expressly or by implication to include any interest real or assumed in the "Private Street."
Rehearing Denied.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.